DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/28/2021 has been entered. Claims 1-13 and 16-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 02/01/2021.
Election/Restrictions
Claims 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2021.
Applicant’s argument that the groups have unity of invention and that there would be no serious search burden on the examiner is not accepted. As was laid out in the Telephonic Restriction Interview Summary on 12/17/2020:
Groups I and 11 lack unity of invention because even though the inventions of these groups require the technical feature of receiving data related to a texture requirement of a food puree, determining a steam parameter and a liquid amount according to the received data, supplying steam to a chamber containing food ingredients according to the determined steam parameter, supplying a liquid to the chamber according to the determined liquid amount, and pureeing the steamed food ingredients in the presence of said liquid amount, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Alberta Health Services and 'Cooking Baby Food'. 
Alberta Health Services teaches (slide 18) pureed foods must be soft moist and smooth, a texture requirement. Alberta Health Services further teaches (slide 20) adding 15 ml of liquid at a time to a puree until it is smooth and moist, i.e. until it meets the texture requirement.
Alberta Health Services is silent on supplying steam to food ingredients prior to making a puree. 
'Cooking Baby Food' teaches (Section: Steam cooking baby food: why is it good for them?) steaming vegetables before pureeing them. 'Cooking Baby Food' further teaches (Section: Food cooked quickly and evenly) varying the steaming time to achieve different textures in the puree. 
It would have been obvious to one of ordinary skill in the art to modify the teaching of Alberta Health Services to incorporate the teaching of 'Cooking Baby Food.' Steaming is an ideal cooking method because it provides a suitable consistency, one can reuse stock to mix it with milk or food and it kills microbes ('Cooking Baby Food,' Section: Steam cooking baby food: why is it good for them).
If it is easier to use the references used in the rejection, then use them instead.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the limitation “while preparing the food puree” applies to the controller determining the steam parameter or to the steam supply and liquid supply being controlled, 
Regarding claim 16, it is unclear what is meant by the reservoir “continuing the liquid.” The examiner has acted under the assumption that this is a mistake that the intended meaning is “containing the liquid.”
Regarding claim 19, meaning of smoothness is unclear. Page 3, line 23 of the applicant’s specification suggests that smoothness and texture may be identical, but then it would be unclear how a food would have more or less texture as to opposed a simply different texture. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-8, 10-12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130032038 A1) in view of Branz (US 5442997 A), Ishihara (JP 2014083240 A), Fukumori (US 20140109774 A1), and  Fukumoto (JP 2004245540 A).
Regarding claim 1, Lee teaches Paragraph 0022, 0023, 0032; (Fig. 2 #2, 8, 83, 84, 25) a blender capable of making a puree, the blender comprising a pulp container 2 (chamber for containing food ingredients) a boiler 8 (steam supply), which allows steam to enter the pulp container via heat-resistant duct 83, duct connector 84, and check valve 25. Lee further teaches (Paragraph 0032; Fig. 2 #6) blade 
Lee is silent on a liquid supply for supplying a liquid to the chamber. Lee is further silent on the user interface being adapted to receive data related to a texture requirement of the food puree. Lee is further silent on a controller being adapted to determine according to said received data, at least one steam parameter based on which the steam is to be supplied and a liquid amount to be supplied by the liquid supply, taking into account the condensed liquid, and to control the steam supply and the liquid supply according to the determined at least one steam parameter and the liquid amount while preparing the food puree.
Branz teaches (Col. 2, lines 54-68; Col. 3, lines 1-6, 44-57) a steam boiler (reservoir) for supplying steam to a food storage chamber and means for introducing hot water into the storage chamber (liquid supply) including a separate solenoid actuated hot water valve that is configured and disposed to regulate the flow of hot water from the boiler.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate water supplying mechanism of Branz, since both are directed to processes of treating food products with steam, since both teach the use of a boiler, since Lee teaches adding liquid to the blender before pureeing, since using a reservoir to house the steam and a liquid water supply would save space, and since users would desire the adjust the consistency of a puree using water.
Ishihara teaches (Paragraph 0031) a rice cooker with a controller that receives data related to the texture of the rice from user input on a display unit (user interface) and sets the time for a steaming process based on that texture data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Henry to incorporate the user interface options and control process of Ishihara, since both are directed to devices for treating food with steam, since both teach the use of controllers to control a steaming process, since it is known in the art that steaming time affects the texture of a food product as shown by Ishihara, and since, adjusting a steam time according to a texture requirement allows for the production of a food dish with the user’s favorite texture (Ishihara, Paragraph 0030).
Fukumori teaches (Paragraph 0082, 0083) controlling a valve device for a pressurized steamer mechanism according to a steam parameter based on a texture requirement for rice. Fukumori further teaches (Paragraph 0085, 0089) adjusting the liquid amount supplied to rice using a controller in response to a texture requirement for the rice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the liquid supplying control process of Fukumori, since both are directed to devices for supplying steam to a food product, since both teach the use of control mechanisms, since it is known in the art that the amount of liquid added to a food dish affects texture as shown by Fukumori, since food consumers have different preferences and will desire food with different textures, and since adjusting the viscosity (texture) of a food dish allows for the production of different types of meals (Fukumori, Paragraph 0014).
Fukumoto teaches (Page 3, lines 91-96) a weight detecting means (weight sensor), which is connected to a heating plate on which food is placed and a control means, which controls the operating states of the heating means, the airflow circulation means, the pump, and the magnetron based on the detection signal of the weight sensor. Fukumoto further teaches (Page 4, lines 23-30) the superheated steam supply is controlled from the state of weight change that appears depending on the amount of condensed water in the food, and the weight increase of a food product represents the amount of water condensed on the food product from superheated steam. Fukumoto further teaches (Page 4, lines 38-42) when the change in weight of the food product (as a result the addition of condensed steam) reaches a certain level or more, the control means supplying the water of the pump 6 is stopped, and the airflow circulation means 2 and the heating means 3 are also stopped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee as modified above to determine the liquid amount using a weight sensor as taught by Fukumoto (where the weight sensor of Fukumoto would necessarily measure both condensed liquid and added liquid thus measuring the net amount of liquid added to the steaming chamber) since both Fukumoto and Henry are directed to devices for steaming food wherein water condenses in the steaming chamber, since determining the amount of water based on the change in weight in the steaming chamber is known in the art as shown by Fukumoto, and since weight sensor has advantages over other sensors for determining liquid amount. For example, a flow meter would not be accurate if a leak occurred in the feed line supplying additional liquid to the chamber not measured by the flow meter. Additionally, a level sensor would be unable to accurate determine the liquid amount it the level in the chamber fluctuated due to movement of the liquid and food ingredients as a result of the agitator movement. 
Furthermore, while Fukumoto does not explicitly teach controlling a supply of liquid water, the monitoring control method of Fukumoto could be substituted for the control method Fukumori (as it is used to modify Lee) such that the liquid supply could be controlled in response to a measured amount of liquid using a weight sensor as in Fukumoto during the preparation of the food puree. Controlling the liquid supply and steam supply according to this monitoring control method would have been obvious to one of ordinary skill in the art since monitoring changes would account for discrepancies between calculations in reality which might occur due to stoppages or leaks in the feed lines/valves for steam or liquid or a breach in the cooking chamber allowing the exit of steam.  Moreover, as shown by Ishihara and Fukumori, it is known that the steam supply and liquid supply both affect the food texture. As both affect food texture, one of ordinary skill in the art would obviously recognize that changes to one variable would affect the other and would understand to adjust the liquid amount in response to a change in steam time and vice versa in order to achieve the desired texture. 
Regarding claim 3, Lee is silent about the apparatus further comprising a timer, the controller being adapted to control the steaming time.
Ishihara teaches (Claim 2, 5) an apparatus capable of measuring time in which the controller adjusts the steaming time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the control process of Ishihara, since both are directed to devices for treating food with steam, since both teach the use of controllers to control a steaming process, since it is known in the art that steaming time affects the texture of a food product as shown by Ishihara, since a timer would be necessary to control steaming time, and since adjusting a steam time according to a texture requirement allows for the production of a food dish with the user’s favorite texture (Ishihara, Paragraph 0030).
	Regarding claim 4, Lee is silent on a weight sensor adapted to provide an indication of an increase in weight of the food ingredients during or following said steaming. Lee is further silent on determines the liquid amount supplied by the liquid supply, taking into account the condensed liquid, in response to said indication.
	As shown above, Fukumoto teaches (Page 3, lines 91-96) a weight detecting means (weight sensor), which is connected to a heating plate on which food is placed and a control means, which controls the operating states of the heating means, the airflow circulation means, the pump, and the magnetron based on the detection signal of the weight sensor. Fukumoto further teaches (Page 4, lines 23-30) the superheated steam supply is controlled from the state of weight change that appears depending on the amount of condensed water in the food, and the weight increase of a food product represents the amount of water condensed on the food product from superheated steam.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee as modified above to incorporate a weight sensor as taught by Fukumoto (where the weight sensor of Fukumoto would necessarily measure both condensed liquid and added liquid thus measuring the net amount of liquid added to the steaming chamber) since both Fukumoto and Henry are directed to devices for steaming food, since determining the amount of water based on the change in weight in the steaming chamber is known in the art as shown by Fukumoto, and since weight sensor has advantages over other sensors for determining liquid amount. For example, a flow meter would not be accurate if a leak occurred in the feed line supplying additional liquid to the chamber not measured by the flow meter. Additionally, a level sensor would be unable to accurate determine the liquid amount it the level in the chamber fluctuated due to movement of the liquid and food ingredients as a result of the agitator movement.
	Regarding claim 5, Lee teaches a controller controlling the rotary speed of the motor is arranged on the body, wherein the rotary speed of the motor is adjusted by the controller to adapt special demands when dealing with the food with different smoothies such as liquid or mushy (texture requirement), which it would be obvious to receive as data since users would have different preferences and it is known to enter user data for texture preferences as shown above for Ishihara. 
	Regarding claim 6, Lee teaches (Paragraph 30; Fig. 2 #25 steam from the boiler 8 is allowed to enter the pulp container 2 by the check valve 25 (aperture) on the bottom of the pulp container 2 (perforate wall portion).	
	Regarding claim 7, Lee teaches (Paragraph 0030) the steam from the boiler 8 is allowed to enter the pulp container 2 by the check valve 25 on the bottom of the pulp container 2, and the liquid in the pulp container 2 is stopped from flowing outwards when no steam enters, the food material in the pulp container 2 is stopped from getting close to the outlet of the check valve 2 by the filter 26 on the check valve 25, and the outlet of the check valve 25 will not be blocked and is always at a good and normal working state, i.e. the valve is a one way valve.
Regarding claim 8, Branz teaches (Col. 2, lines 54-68; Col. 3, lines 1-6, 44-57) a steam boiler (reservoir) for supplying steam to a food storage chamber and means for introducing hot water into the storage chamber (liquid supply) including a separate solenoid actuated hot water valve that is configured and disposed to regulate the flow of hot water from the boiler.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate water supplying mechanism of Branz, since both are directed to processes of treating food products with steam, since both teach the use of a boiler, since Lee teaches adding liquid to the blender before pureeing, since using a reservoir to house the steam and a liquid water supply would save space, and since users would desire the adjust the consistency of a puree using water.
Regarding claim 10, Lee, as modified above as shown above teaches providing steam according to a steam parameter. 
Branz teaches (Col. 2, lines 54-68; Col. 3, lines 1-6) the boiler (liquid reservoir) has a resistance heating element, and the boiler has a steam takeoff line in communication with a hollow shaft which supplies steam to food storage chamber. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate water supplying mechanism of Branz, since both are directed to processes of treating food products with steam, since both teach the use of a boiler, since Lee teaches adding liquid to the blender before pureeing, and since using a reservoir to house the steam and a liquid water supply would save space.
Regarding claim 11, Lee teaches (Paragraph 0023) a controller with a microcomputer chip (processor) for controlling the functions of the blender. 
Lee is silent on a  database of pre-stored data correlating the at least one steam parameter, the liquid amount, and the texture requirement. Lee is further silent on the processor being adapted to determine the at least one steam parameter and the liquid amount according to the pre-stored data. 
	 
	Ishihara teaches (Paragraph 0031) a controller adjusting steaming time based on a designated texture from an operation/display unit on a rice cooker. This would necessitate the existence of a database storing data correlating the texture requirement and the steam time. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the controller of Ishihara since both are directed to devices for treating food with steam, since both teach the use of controllers to control a steaming process, since it is known in the art that steaming time affects the texture of a food product as shown by Ishihara, since using data correlating the texture requirement and steam time allows for the display unit to display the time until the designated texture is reached, and since adjusting a steam time according to a texture requirement allows for the production of a food dish with the user’s favorite texture (Ishihara, Paragraph 0030).
	Fukumori teaches (Paragraph 0085, 0089) a control apparatus that determines a liquid amount to add to rice based on data correlating the liquid amount and the texture requirement. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the stored data of Fukumori, since both are directed to devices for supplying steam and liquid to a food product, since both teach the use of control mechanisms, since it is known in the art that the amount of liquid added to a food dish affects texture, since food consumers have different preferences and will desire food with different textures, and since adjusting the amount of liquid introduced into a food product is known to be able to change the viscosity of the food product (Fukumori, Paragraph 0075).
Regarding claim 12, Lee is silent about the data related to a texture requirement comprising at least one of a texture descriptor and an age of a food puree consumer.
	Ishihara teaches (Paragraph 0031) hardness and stickiness (texture descriptors) as data related to a texture requirement. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the texture descriptors of Ishihara since both are directed to devices for treating food with steam, since both teach the use of controllers to control a steaming process, since texture descriptors are known in the art as shown by  hardness and stickiness are texture parameters with a known correlation with the steaming time (Ishihara, Paragraph 0024; Fig. 4).
Regarding claim 16, Lee as modified above is silent on the apparatus further comprising a reservoir for continuing the liquid; and a heater for heating the liquid in the reservoir to generate the steam.
Regarding claim 18, Lee as modified above is silent on liquid supplied to the chamber by the liquid supply being warmed by residual heat following the generating of the steam, such that supplying the liquid to the chamber avoids rapid cooling of the steamed food ingredients.
Branz teaches (Col. 2, lines 54-38; Col. 3, lines 1-6) a steam boiler (reservoir) for supplying steam to a food storage chamber, wherein the boiler has a heating element (for producing steam). Branz further teaches (Col. 3, lines 44-57) a means for introducing hot water into the storage chamber including a separate solenoid actuated hot water valve that is configured and disposed to regulate the flow of hot water from the boiler. As the hot water and steam are produced in the same chamber using the same heating element, residual heat (heat remaining in the un-vaporized water after the production of steam) necessarily heats the water supply, and hot water would avoid rapid cooling of steamed food ingredients.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the steam and hot water boiler of Branz, since both are directed to processes of treating food products, since both teach supplying steam to a food product, since both teach the use of boilers, since using a reservoir to house the steam and liquid water supply would save space, and since heating water and steam in the same process would be energy efficient and save money.
Regarding claim 20, Lee teaches Paragraph 0022, 0023, 0032; (Fig. 2 #2, 8, 83, 84, 25) a blender capable of making a puree, the blender comprising a pulp container 2 (chamber for containing food ingredients) a boiler 8 (steam supply), which allows steam to enter the pulp container via heat-resistant duct 83, duct connector 84, and check valve 25. Lee further teaches (Paragraph 0032; Fig. 2 #6) blade group 6 (agitator), which may process food material into a puree. Lee further teaches (Paragraph 0031, 0005) water may be placed in pulp container 2 before steaming, and the blender has an operation method 2 wherein food material may be processed into a hot drink (puree) by the rotary blade group and the steam when the motor and the boiler are started, i.e. liquid may be added then food material steamed and pureed at the same time. Lee further teaches (Paragraph 0023) every button of the operation interface sends a signal to the controller with microcomputer chip, and the corresponding function is achieved by the controller. Lee further teaches (Paragraph 0023) the time switch 131, the pump switch 132 and the boiler switch 133 are respectively connected in the electric circuit between the motor 4, the motor of the water pump 7, the heater of the boiler 8 and the output port of the power switch 11, and respectively control their on or off. Lee further teaches (Paragraph 0031) part of the steam in pulp container 2 may be condensed into a liquid state. 
Lee is silent on a liquid reservoir configured to contain a liquid. Lee is further silent on a heater for heating the liquid in the reservoir to generate the steam. Lee is also silent on a liquid supply for supplying a liquid to the chamber. Lee is further silent on the user interface being adapted to receive data related to a texture requirement of the food puree. Lee is further silent on a controller being adapted to determine according to said received data, at least one steam parameter based on which the steam is to be supplied and a liquid amount to be supplied by the liquid supply, taking into account the condensed liquid, and to control the steam supply and the liquid supply according to the determined at least one steam parameter and the liquid amount while preparing the food puree.
Branz teaches (Col. 2, lines 54-68; Col. 3, lines 1-6, 44-57) a steam boiler (reservoir) heated by a heating element for supplying steam to a food storage chamber and means for introducing hot water into the storage chamber (liquid supply) including a separate solenoid actuated hot water valve that is configured and disposed to regulate the flow of hot water from the boiler.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate water supplying mechanism of Branz, since both are directed to processes of treating food products with steam, since both teach the use of a boiler, since Lee teaches adding liquid to the blender before pureeing, since using a reservoir to house the steam and a liquid water supply would save space, and since users would desire the adjust the consistency of a puree using water.
Ishihara teaches (Paragraph 0031) a rice cooker with a controller that receives data related to the texture of the rice from user input on a display unit (user interface) and sets the time for a steaming process based on that texture data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Henry to incorporate the user interface options and control process of Ishihara, since both are directed to devices for treating food with steam, since both teach the use of controllers to control a steaming process, since it is known in the art that steaming time affects the texture of a food product as shown by Ishihara, and since, adjusting a steam time according to a texture requirement allows for the production of a food dish with the user’s favorite texture (Ishihara, Paragraph 0030).
Fukumori teaches (Paragraph 0082, 0083) controlling a valve device for a pressurized steamer mechanism according to a steam parameter based on a texture requirement for rice. Fukumori further teaches (Paragraph 0085, 0089) adjusting the liquid amount supplied to rice using a controller in response to a texture requirement for the rice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the liquid supplying control process of Fukumori, since both are directed to devices for supplying steam to a food product, since both teach the use of control mechanisms, since it is known in the art that the amount of liquid added to a food dish affects texture as shown by Fukumori, since food consumers have different preferences and will desire food with different textures, and since adjusting the viscosity (texture) of a food dish allows for the production of different types of meals (Fukumori, Paragraph 0014).
Fukumoto teaches (Page 3, lines 91-96) a weight detecting means (weight sensor), which is connected to a heating plate on which food is placed and a control means, which controls the operating states of the heating means, the airflow circulation means, the pump, and the magnetron based on the detection signal of the weight sensor. Fukumoto further teaches (Page 4, lines 23-30) the superheated steam supply is controlled from the state of weight change that appears depending on the amount of condensed water in the food, and the weight increase of a food product represents the amount of water condensed on the food product from superheated steam. Fukumoto further teaches (Page 4, lines 38-42) when the change in weight of the food product (as a result the addition of condensed steam) reaches a certain level or more, the control means supplying the water of the pump 6 is stopped, and the airflow circulation means 2 and the heating means 3 are also stopped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee as modified above to determine the liquid amount using a weight sensor as taught by Fukumoto (where the weight sensor of Fukumoto would necessarily measure both condensed liquid and added liquid thus measuring the net amount of liquid added to the steaming chamber) since both Fukumoto and Henry are directed to devices for steaming food wherein water condenses in the steaming chamber, since determining the amount of water based on the change in weight in the steaming chamber is known in the art as shown by Fukumoto, and since weight sensor has advantages over other sensors for determining liquid amount. For example, a flow meter would not be accurate if a leak occurred in the feed line supplying additional liquid to the chamber not measured by the flow meter. Additionally, a level sensor would be unable to accurate determine the liquid amount it the level in the chamber fluctuated due to movement of the liquid and food ingredients as a result of the agitator movement. 
Furthermore, while Fukumoto does not explicitly teach controlling a supply of liquid water, the monitoring control method of Fukumoto could be substituted for the control method Fukumori (as it is used to modify Lee) such that the liquid supply could be controlled in response to a measured amount of liquid using a weight sensor as in Fukumoto during the preparation of the food puree. Controlling the liquid supply and steam supply according to this monitoring control method would have been obvious to one of ordinary skill in the art since monitoring changes would account for discrepancies between calculations in reality which might occur due to stoppages or leaks in the feed lines/valves for steam or liquid or a breach in the cooking chamber allowing the exit of steam.  Moreover, as shown by Ishihara and Fukumori, it is known that the steam supply and liquid supply both affect the food texture. As both affect food texture, one of ordinary skill in the art would obviously recognize that changes to one variable would affect the other and would understand to adjust the liquid amount in response to a change in steam time and vice versa in order to achieve the desired texture.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130032038 A1) in view of Branz (US 5442997 A), Ishihara (JP 2014083240 A), Fukumori (US 20140109774 A1), and  Fukumoto (JP 2004245540 A), and further in view of Hibi (US 20150017299 A1).
As shown above, Lee as modified by Ishihara teaches controlling a steaming time in response to data related to a texture requirement.
Lee as modified above is silent on the at least one steam parameter comprising a steam amount. 
Hibi teaches (Paragraph 0061) a noodle-steaming device wherein the steaming time is changed according to a steam amount to be supplied. 
As demonstrated by Hibi, it is known in the art that steaming time and steam amount are interrelated, i.e. at a constant steam flow rate, the steam time is directly proportional to the steam amount. As steam time and steam amount are directly related, it would be obvious that one value could be substituted for the other as the steam parameter.  
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130032038 A1) in view of Branz (US 5442997 A), Ishihara (JP 2014083240 A), Fukumori (US 20140109774 A1), and  Fukumoto (JP 2004245540 A), and further in view of Holcomb (US 20130202760 A1).
Regarding claim 9, Lee as modified above is silent of using a pump to pump the liquid supply to the chamber.
Holcomb teaches (Paragraph 0027, 0029) an oatmeal steamer with a water reservoir, wherein a controller directs a pump to pump water from the reservoir to a food container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the pump of Holcomb, since both are directed to devices for steaming food and supplying liquid,  since pumping water into a food chamber is known in the art as shown by Holcomb, and since using a pump controlled by a controller allows for putting only the desired amount of water into the food container (Holcomb, claim 10). 
Regarding claim 13, Lee as modified above is silent about the controller being further adapted to determine the at least one steam parameter and liquid amount according to at least one food descriptor, wherein the at least one food descriptor defines at least one of a food type, a food shape, a food size, or a food weight, the user interface being further adapted to receive data related to the at least one food descriptor.
Holcomb teaches (Paragraph 0021) a control panel (user interface) with a dial which is used to select between steel cut oats, rolled oats, and hot cereal (food types). Based on the food type, the controller adjusts the cooking time which is equivalent to steaming time because the device cooks by steaming. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teaching of Holcomb, since both are directed to devices for supplying steam and liquid, since it is known in the art to a  determine a steam time based on a food type as shown by Holcomb, and since different food types, such as different types of hot cereal, require different cooking times (Holcomb, Paragraph 0021).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130032038 A1) in view of Branz (US 5442997 A), Ishihara (JP 2014083240 A), Fukumori (US 20140109774 A1), and  Fukumoto (JP 2004245540 A), and further in view of Hibi (US 20150017299 A1) and Fossati (US 20060108433 A1).
As shown above, Lee as modified by Ishihara teaches controlling a steaming time in response to data related to a texture requirement.
Lee as modified above is silent on the at least one steam parameter comprises a power supplied to the heater to adjust a quantity of the steam from the steam supply.
Hibi teaches (Paragraph 0061) a noodle-steaming device wherein the steaming time is changed according to a steam amount to be supplied. 
As demonstrated by Hibi, it is known in the art that steaming time and steam amount are interrelated, i.e. at a constant steam flow rate, the steam time is directly proportional to the steam amount. As steam time and steam amount are directly related, it would be obvious that one value could be substituted for the other as the steam parameter.  
Fossati teaches (claim 3) a steam generator for a cooking apparatus wherein a heating element is cycled at a plurality of different duty cycles for generating different levels of heat energy output (power) so that the amount of steam produced by the steam generator may be controlled, i.e. the amount of steam produced is directly related to the power.
As Fossati demonstrates that the power supplied is directly related to the steam amount which is directly related to the steaming time, it would be obvious to one of ordinary skill in the art that control mechanism based on one parameter could be substituted for one based on a directly related or dependent parameter and that doing so would simply be a selection from among finite options of mathematically related steam parameters (See MPEP 2143 I. E).
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130032038 A1) in view of Branz (US 5442997 A), Ishihara (JP 2014083240 A), Fukumori (US 20140109774 A1), and  Fukumoto (JP 2004245540 A), and further in view of Eat Fresh (Pear Puree (Baby Food)) and Yamada-Hosley (Sweat Vegetables Before Making Soup for a Smoother, Creamier Texture).
Lee as modified above is silent on the controller determines a higher value of the liquid amount to be supplied by the liquid supply to attain a desired smoothness in response to a shorter steaming time, and a lower value of the liquid amount to be supplied by the liquid supply to attain the desired smoothness in response to a longer steaming time.
Eat Fresh teaches (Directions) a method of producing a pear puree wherein pears are steamed and then pureed in a food processor. Eat Fresh further teaches (Directions) adding cooking liquid to make the puree smoother and to adjust consistency, i.e. increasing the liquid supply increases the smoothness of the puree.
Yamada-Hosley teaches sweating (steaming) vegetables for a blended soup to produce smoother results, wherein the same technique can be done for purees.
As it known from Eat Fresh that adding liquid to a puree increases smoothness and it is known from Yamada-Hosley that steaming increases smoothness, one of ordinary skill would recognize that to achieve a desired smoothness a liquid amount would necessarily need to be increased if steaming time was decreased and that a liquid amount would need to be decreased if steaming time was increased, such information would be obvious to incorporate into a controller as taught by Lee.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered, but the arguments have been made in view of an amendment. In response to the applicant’s amended claim, a new ground of rejection has been made further in view of Fukumoto as shown above. Therefore, the claim 1 and all subsequent claims remain rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (CN 202287744 U) an electric cooker with a baby food gelatinization function that adjusts for texture requirements based on the age of the consumer.
Thom (US 20070283814 A1) teaches an apparatus and method for conditioning mash product in a conditioning vessel by mixing steam and water together.
Roth (US 20100255168 A1) teaches a food steaming method and apparatus. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792